         Case 3:10-cr-00316-MO         Document 54       Filed 06/17/21     Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION




 UNITED STATES OF AMERICA

        V.                                                              No. 3: 10-cr-00316-MO-1

 JOHNNY R. KEYES,
                                                                        OPINION AND ORDER
                        Defendant.



MOSMAN,J.,

       This matter comes before me on Defendant Johnny R. Keyes' s Motion to Reduce

Sentence [ECF 42]. Specifically, Mr. Keyes moves the court for compassionate release pursuant

to 18 U.S.C. § 3582(c)(l)(A)(i). Mot. to Reduce Sentence [ECF 42] at 1. For the following

reasons, I DENY the motion.

                                         DISCUSSION

       Compassionate release is a statutory exception to the rule that a court may not modify a

term of imprisonment once it has been imposed. 18 U.S.C. § 3582(c). Upon a proper motion, the

court may reduce a term of imprisonment if, after considering applicable factors set forth in

§ 3553(a), the court finds that "extraordinary and compelling reasons warrant such a reduction"

and the reduction is "consistent with applicable policy statements issued by the Sentencing




1 - OPINION AND ORDER
             Case 3:10-cr-00316-MO          Document 54      Filed 06/17/21      Page 2 of 3




Commission." 18 U.S.C. § 3582(c)(l)(A). 1 A defendant must exhaust administrative remedies

before moving the court for compassionate release. Id. The Government concedes that Mr. Keyes

has exhausted his administrative remedies. Gov't Resp. [ECF 50] at 2.

        Mr. Keyes argues that he is an appropriate candidate for compassionate release because

he "suffers from a series of medical conditions that place him at an increased risk of serious

illness or death from COVID-19." Mot. to Reduce Sentence [ECF 42] at 1. The Government

argues that his conditions do not constitute an extraordinary and compelling reason that warrants

compassionate release. Gov't Resp. [ECF 50] at 2. The Government reasons that the Pfizer-

BioNTech vaccine, which Mr. Keyes has received,2 is highly effective at preventing serious

illness and death from COVID-19. Id. at 3-4.

        I agree with the Government's position. Although Mr. Keyes suffers from serious

medical conditions, the vaccine that he received has so far proven to be highly effective at

preventing severe illness and death. See When You've Been Fully Vaccinated, CDC,

https ://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated.html (last updated May

16, 2021) ("COVID-19 vaccines are effective at preventing COVID-19 disease, especially severe

illness and death."). Additionally, Mr. Keyes is incarcerated at FCI Victorville, which is

currently reporting zero active COVID-19 cases among inmates. COVID-19 Update, Fed.

Bureau of Prisons, https://www.bop.gov/coronavirus/ (last updated June 15, 2021) (click "Full

breakdown and additional details ... " under "COVID-19 Cases"). Accordingly, I find that relief

under 18 U.S.C. § 3582(c)(l)(A)(i) is inappropriate.



        1
          At this time, however, "the Sentencing Commission has not yet issued a policy statement
'applicable' to§ 3582(c)(l)(A) motions filed by a defendant." United States v. Aruda, 993 F.3d 797, 802
(9th Cir. 2021) (per curiam).

        2
            See Exhibits [ECF 48] Ex. A-2, at 23.

2 - OPINION AND ORDER
      Case 3:10-cr-00316-MO       Document 54     Filed 06/17/21   Page 3 of 3




                                   CONCLUSION

     For the foregoing reasons, I DENY Mr. Keyes's Motion to Reduce Sentence [ECF 42].

     IT IS SO ORDERED.

     DATED this           of June, 2021.




3 - OPINION AND ORDER
